Exhibit 10.2
 
 
PROMISSORY NOTE
(this “Note”)




$22,000,000.00
Houston, Texas
Effective November 18, 2011





On the date set forth above, for value received, LUCAS ENERGY, INC., a Nevada
corporation (“Borrower”) unconditionally promises to pay to the order of NORDIC
OIL USA 1, LLLP, a Delaware limited liability partnership, (“Lender”) as
provided for in that certain Purchase and Sale Agreement dated the 13th day of
October, 2011, between Borrower and Lender (the “Agreement”), (i) the principal
amount of TWENTY-TWO MILLION AND NO/100 DOLLARS ($22,000,000.00) and (ii)
interest on the principal balance remaining unpaid from the date of this Note
until maturity at a rate of interest equal to six percent (6%).  All past due
principal hereof and interest thereon shall bear interest from the maturity as
such principal and interest at the rate of six percent (6%) per annum until
paid.  All payments of both principal and interest shall be payable to Lender in
Las Vegas, Nevada, or such other place as Lender may designate in writing.


The principal of this Note and all accrued interest is payable on, or before,
November 17, 2012.  Any such payment shall be applied first to accrued interest
and the balance to principal.


Borrower may prepay at any time in whole, or from time to time in part, and
without any premium or penalty therefore, principal amount hereof then remaining
unpaid together with all accrued interest payable thereon and from the date of
such payment interest shall cease to run on such part or all of the principal
amount hereof as shall be so prepaid.  Any such prepayment hereunder shall be
applied first to accrued interest and the balance to principal, but no part
prepayment shall, until this Note is fully paid and satisfied, affect the
obligations to continue to pay the regular installments required hereunder until
the entire indebtedness has been paid.


This Note is secured by the Mortgage, as defined in the Purchase and Sale
Agreement.  This Note has been executed and delivered in accordance with the
terms and provisions of the Purchase and Sale Agreement.


Should Borrower fail to pay this Note, or any installment hereof, whether
principal or interest, when due or shall fail to fully perform and carry out all
of Borrower’s agreements and undertakings as set forth in the Mortgage securing
payment hereof, or in any other instrument executed by Borrower relating to this
Note, then the owner and holder hereof may, without demand, notice or
presentment, all of which are hereby severally waived by Borrower, and by any
and all sureties, guarantors and endorsors of this Note, accelerate the maturity
of this Note in which event the entire unpaid balance of the principal hereof,
together with all accrued but unpaid interest thereon, shall be at once due and
payable.


Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds.
 
 
 
 
LEI Nordic PROMISSORY NOTE  2011-11-18.Doc
 
Page 1 of 2

--------------------------------------------------------------------------------

 


It is expressly agreed and understood that time is of the essence of this
agreement.  If default shall be made in the payment of principal or interest on
this Note, as the same becomes due and payable, or if there is a default in any
of the terms, covenants, agreements, conditions or provisions set forth in any
instrument or document given to secure this Note or relating to this Note, or
should Borrower become insolvent or commit an act of bankruptcy or make an
assignment for the benefit of creditors or authorize the filing of a voluntary
petition in bankruptcy or should a receiver any of the property of Borrower be
appointed, or should involuntary bankruptcy proceedings be filed or threatened
against Borrower, then in any of such events, Lender or any other holder hereof
may, at its option, and without notice, declare the entirety of this Note and
any other note or notes executed by Borrower and held by Lender or any other
holder hereof, together with all accrued but unpaid interest hereof and thereon,
immediately due and payable and to foreclose all liens securing payment of
same.  Failure to exercise this option shall not constitute a waiver on the part
of Lender or any other holder hereof of the right to exercise said option at any
other time.  In the event of any default by Borrower which is not timely cured,
Lender’s sole recourse under this Note shall be against the Mortgaged Property
in accordance with the herein-described Deed of Trust.


If this Note is not paid at maturity, however such maturity may be brought
about, and same is placed in the hands of an attorney for collection, or if
collected by suit or through bankruptcy, probate, receivership or other legal or
judicial proceedings, the Borrower hereof agrees to pay an additional amount of
ten percent (10%) upon the principal and interest hereof then owing as costs of
collection and attorney’s fees, or such greater amount as may be reasonable.


Without being limited thereto or hereby, this Note is secured by a Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production of
even date herewith executed in favor of the Trustee named therein for the use
and benefit of Lender (the “Deed of Trust”), conveying unto said Trustee certain
interests in and to the oil, gas and other minerals produced from certain lands
situated in Gonzales, Karnes and Wilson Counties, State of Texas (the “Mortgaged
Property”).  The Deed of Trust contains provisions which allows partial releases
of the liens and security interests created by the Deed of Trust on oil, gas and
mineral leases and the premises covered thereby described in the Purchase and
Sale Agreement of even date herewith by and between Nordic Oil USA 1, LLLP, as
seller, and Lucas Energy, Inc., as buyer, wherein the value of the Leases and
Lands (as defined therein) is set forth.



 
Executed effective on the date first set forth above.
                 
LUCAS ENERGY, INC.
                           
By: /s/ William A. Sawyer
        William A. Sawyer,         President & CEO




 
 
 
 
 
 
 
 
 
 
LEI Nordic PROMISSORY NOTE  2011-11-18.Doc
 
Page 2 of 2

--------------------------------------------------------------------------------

 